— Motion by plaintiff-respondent to dismiss appeal from order of County Court, Greene County, dated January 15, 1979, which denied defendants-appellants’ motion to vacate the original judgment entered November 16, 1977. Defendants-appellants’ appeal from the original judgment was dismissed for failure of prosecution by order entered May 12, 1978. Motion granted, without costs, and appeal dismissed (cf. 10 Carmody-Wait 2d, NY Prac, § 70:119, p 381; Bray v Cox, 38 NY2d 350). Mahoney, P. J., Greenblott, Sweeney, Kane and Staley, Jr., JJ., concur.